DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 12 and 45 in figures 1-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takenaka (US 20210251826 A1).

Regarding claim 1, Takenaka teaches a vehicle (mobile body 1A, fig.1), comprising: a vehicle body frame (base body 3, fig.1); a travel unit (movement operation section 2, fig.1) provided on the vehicle body frame and configured to travel on a floor surface (movement operation section 2 is on the base body 3 and travels on the floor surface as seen in figure 1, paragraph [0101]); a seat base (seat frame 64, fig.1) supporting a seat (occupant riding section 6 with seat 61, fig.1) thereon, and mounted to the vehicle body frame in a vertically movable manner (occupant riding section 6 is mounted to the base body 3 via the lifting mechanism 45); and a lift unit (lifting mechanism 45, figs.1-3B) provided between the vehicle body frame and the seat base to selectively move the seat base relative to the vehicle body frame between a high position and a low position (lifting mechanism 45 is connected between seat frame 64 and base body 3, and can move the seat base 64 between a high position and a low position, figs.1-3B. paragraph [0113]), wherein the lift unit includes a fixed base (frame 31, fig.3A-B) supported by the vehicle body frame, a movable base (elastic structure 41 with plate 42b, figs.3A-B) connected to the seat base, and supported by the fixed base so as to be movable between a lowered position and a reference position higher than the lowered position relative to the fixed base (elastic structure with plate 42b can be moved between a lowered position and a raised position relative to the frame 31 as seen in figs.3A-B), an engagement device (brake device 57, figs.3A-B) configured to selectively retain the movable base to the fixed base at the reference position (brake device 57 locks the lifting actuator 55 preventing the seat from raising or lowering keeping the movable base and fixed base at a constant distance), an electric lift mechanism (lifting actuator 55, figs.3A-B) configured to move the movable base vertically relative to the seat base (lifting actuator 55 raises and lowers the moveable base 42b and elastic members 43 allow the moveable base and the seat frame 64 to move relative to each other, figs.3A-5D), and a control unit (control device 80, figs.1-2, paragraph [0149] and [0154]) controlling the engagement device and the electric lift mechanism (control device 80 controls the lifting actuator 55 and the brake device 57, paragraphs [0149 and 0154]).

Regarding claim 10, Takenaka teaches wherein the low position of the seat base is defined by abutting between a lower surface of the seat base and an upper surface of the fixed base via a stopper (damper 53 and elastic members 43 act as stoppers between the fixed base 31 and the bottom of the seat base 64, figs.3A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 20210251826 A1) in view of Heyer (US 1088419 A).

Regarding claim 6, Takenaka teaches wherein the electric lift mechanism includes an electric motor (lifting actuator 55, figs. 3A-B, paragraph [0122]), a screw shaft (screw portion 54a, figs.3A-B, paragraph [0122]) drivingly connected to an output shaft of the electric motor (output shaft of electric motor 55 is connected to screw portion 54a through reduction gear 56, figs.3A-B, paragraph [0122]), and a nut (nut portion 54b, figs.3A-B, paragraph [0122]) attached to the movable base and threading with the screw shaft (nut portion 54b is fixed to second guide member 51b which makes it attached to moveable base 42b, figs.3A-B, paragraph [0122]).
	Takenaka fails to teach the lift mechanism mounted on the seat and the screw shaft extending downward. However, Heyer teaches the lift mechanism mounted on the seat (hand wheel 34 mounted on the s
eat B, also the lift mechanism has threaded lug 32 connected to the seat B, fig.1) and the screw shaft extending downward (screw shaft 33 extends downward from the seat B and from the hand wheel 34, fig.1). 
Takenaka and Heyer are both considered to be analogous to the claimed invention because they are in the same field of lifting mechanisms for seats. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takenaka with the teachings of Heyer and change the orientation of the motor of Takenaka and have it attached to the seat facing downward. Doing so would be a simple substitution known in the art, allowing the seat to be lowered further than before due to the motor no longer interfering with the lowest position.	

Regarding claim 7, Takenaka in combination with Heyer teaches, wherein the seat base includes a main body (Takenaka, seat frame 64 with elastic structure 41, figs.1-3B) supporting the electric motor and the seat (Takenaka, seat frame 64 supports the occupant riding section 6, and when Takenaka is combined with the teachings of Heyer, teach the electric motor 55 attached to the seat, figs.1-3B of Takenaka, fig.1 of Heyer), a guide rod extending downward from the main body of the seat base (Takenaka, guide rods 51a and 51b extend between the seat 6 and the base body 3), and a lower member fixedly connected to a lower end of the guide rod, and supporting a lower end of the screw shaft in a freely rotatable and axially fast manner (Heyer, screw threaded socket member 15 supports a lower end of screw shaft 33, fig.1).

Regarding claim 11, Takenaka in combination with Heyer teaches, wherein when raising the movable base to the reference position with the engagement device in the release position (Takenaka, when the electric motor 55 raises the seat 6 when the brake 57 is released), the control unit is configured to stop the electric motor by detecting an increase in electric current supplied to the electric motor (control device 80 has lifting control unit 80b controls power to the electric motor 55 and if an abnormality such as an operation failure to the movement operation section 2, the control unit 80b will operate lifting actuator 55 to bring auxiliary wheels 7 into contact with the floor and then cut power to the actuator after locking the brake 57, paragraph [0168], [0171], [0177]).

Allowable Subject Matter
Claims 2-5, 8-9, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 depends upon claim 1 which was rejected, but claim 2 has the limitation of “the engagement device comprises an engagement piece movably supported by the fixed base between an engage position engaging a lower surface of the movable base, and a release position cleared away from the movable base in plan view”. Takenaka teaches an engagement device which is a brake device (57) which has an engagement piece (paragraph [0125]) which is movably supported by the fixed base (31). The brake device (57) has and engaged and a release position, but in the engaged position it does not engage a lower surface of the movable base (42b). The brake device (57) would not be able to be modified to engage the lower surface of the moveable base (42b) and adding a different engagement device to like a latch between the fixed base and moveable base would be hindsight since there would be no reason to modify Takenaka since the bases are already lockable. For the reasons stated previously, claim 2 has allowable subject matter.  
Claims 3-5 and 12 all depend some claim 2 and have the same allowable subject matter discussed above. 
Claim 8 depends upon claim 7 which was rejected, but claim 8 has the limitation of “a transverse member extending substantially horizontally, and a pair of vertical members supporting mutually opposite end parts of the transverse member, the transverse member being provided with a slide bush slidably receiving the guide rod, and an opening for passing the output shaft or the screw shaft”. Takenaka teaches the fixed base (31) which is a transverse member that extends horizontally, and a pair of vertical members (guide rods 51a and 51b, damper 53, and coil spring 52) which support the fixed base (31). Takenaka fails to teach the traverse member having a slide bush to slideably receive the guide rod. Having the guide rod (51a and 51b) be slidable received by the fixed base (31) would destroy the structure holding together the lifting mechanism (45) and destroy the intended use of the apparatus. For the reasons stated previously, claim 8 has allowable subject matter.  
Claim 9 depends from claim 8 and has the same allowable subject matter discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR-102080917-B1 teaches an electric wheelchair with screw lifting mechanism. Halada (EP-3395313-A1) teaches cognitive robot for rehabilitation and transport. Wei (CN-108668621-A) teaches a special electric tricycle for forest and fruit industry with lifting mechanism under the seat. Ji (CN-105362005-A) teaches an adjustable wheelchair with screw lifting mechanism. Arroyo (EP-1016397-A2) teaches a patient transfer device, convertible into a chair with lifting mechanism and guiding supports. Rullian (EP-0302982-A1) teaches an elevating seat for a wheel chair with screw lifting device. Watson (US-20190233041-A1 / US-10450022-B2) teaches a device for adjusting a seat position of a bicycle seat. Rai (US-6050585-A) teaches a bicycle seat power adjustable mechanism. Brewer (US-20220133559-A1) teaches a motorized mobility device with lifting seat. Quenzer (US-20200346703-A1) teaches a motorized dropper post assembly. Hutchins (US-20190298595-A1) teaches a wheelchair system and method of use with screw lift. Itai (US-20180304953-A1) teaches an inverted pendulum vehicle with adjustable seat. Inada (US-20180111655-A1) teaches an inverted pendulum vehicle with adjustable seat.Diaz-Flores (US-20180014988-A1) teaches a robotic mobility device with adjustable seat lift. Mulhern (US-20190192362-A1) teaches an adjustable height wheelchair. Shirai (US-9688331-B1) teaches a bicycle adjustable seat post assembly. Richter (US-20160101664-A1 / US-9073399-B1) teaches system and method for adjusting a wheelchair seat. Quick (US-20150366729-A1) teaches an elevator chair with screw lift. Gierse (US-20150231002-A1) teaches adjustable device for vehicle seats. Trippensee (US-20060087166-A1) teaches power lift and tilt modules for chairs. Sengel (US-5690185-A) teaches self-powered variable direction wheeled task chair. 
Bussinger (US-5090513-A) teaches powered wheeld vehicle with motor and screws for lift system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618